
	
		II
		110th CONGRESS
		2d Session
		S. 3372
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote savings by providing a match for eligible
		  taxpayers who contribute to savings products and to facilitate taxpayers
		  receiving this match and open a bank account when they file their Federal
		  income tax returns.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Saver's Bonus Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)According to the
			 Department of Commerce, Americans are currently saving less than 1 percent of
			 their disposable income.
			(2)According to the
			 Federal Reserve's 2004 Survey of Consumer Finances, 17 percent of all
			 households have zero or negative net worth, while 30 percent have net worth of
			 less than $10,000.
			(3)According to the
			 Federal Reserve's 2004 Survey of Consumer Finances, 11 percent of households do
			 not have a checking account and 9 percent do not have a transaction account of
			 any kind.
			(4)According to the
			 Retirement Security Project, in 2004 more than half of all households had zero
			 savings in an employer-based 401(k)-type plan or tax-preferred savings plan
			 account.
			(5)It is in the
			 economic interests of the United States to promote savings among all members of
			 society, regardless of income.
			3.Saver's
			 bonus
			(a)In
			 generalThe Secretary of the Treasury shall develop a program to
			 match deposits made by qualifying low-income individuals into designated
			 savings products.
			(b)Qualifying
			 low-income individualsFor purposes of this Act, the term
			 qualifying low-income individual means any individual determined
			 by the Secretary of the Treasury to be eligible for the saver's bonus under
			 this Act.
			(c)Designated
			 savings productsFor purposes of this Act, the term
			 designated savings product means any savings product,
			 including—
				(1)qualified
			 retirement plans (as defined in section 4974(c)) of such Code,
				(2)qualified tuition
			 programs under section 529 of such Code,
				(3)Coverdell
			 education savings accounts under section 530 of such Code,
				(4)United States
			 savings bonds,
				(5)certificates of
			 deposits with durations of at least 6 months, and
				(6)other types of
			 savings products considered appropriate by the Secretary of the Treasury for
			 the purposes of this Act.
				(d)Saver's bonus
			 programThe program established under subsection (a) shall
			 provide that—
				(1)qualifying
			 low-income individuals who direct their Federal income tax refund (in its
			 entirety or a portion thereof) be deposited into any designated savings product
			 shall be eligible for a dollar-for-dollar match or saver's bonus to be
			 deposited directly in any designated savings product,
				(2)qualifying
			 low-income individuals who claim (when filing a Federal income tax return) to
			 have deposited funds into any designated savings product during the course of
			 the tax year shall be eligible for a saver's bonus to be deposited directly
			 into any designated savings product, and
				(3)the saver’s
			 bonus—
					(A)shall equal $500
			 for qualifying low-income individuals who are eligible for the earned income
			 credit under section 32 of such Code and shall be phased out (but not below
			 zero) for such individuals whose earned income exceeds 120 percent of the
			 earned income threshold at which such eligibility ceases,
					(B)shall be indexed
			 for inflation every 5 years, and
					(C)shall be
			 considered a refundable credit for purposes of the Internal Revenue Code of
			 1986.
					(e)Conforming
			 amendment regarding funding of saver's bonusSection 1324(b)(2)
			 of title 31, United States Code, is amended by inserting or enacted by
			 the Saver's Bonus Act of
			 2007,.
			(f)Effective
			 dateThe program under, and amendment made by, this section shall
			 be effective with respect to Federal income tax returns for taxable years
			 beginning after December 31, 2008.
			4.Opening of
			 accounts on Federal income tax returns to facilitate savings
			(a)Notification of
			 option
				(1)In
			 generalThe Commissioner of Internal Revenue shall notify
			 qualifying low-income individuals who qualify for a Federal income tax refund
			 but fail to provide an ACH direct deposit number on their Federal income tax
			 return that they have the option of an electronic direct deposit and that they
			 may be eligible for the saver’s bonus program under section 3 if they deposit a
			 refund or a portion of their refund in any designated savings product.
				(2)Method of
			 notificationThe notification under paragraph (1) shall be made
			 through—
					(A)a public
			 awareness program undertaken by the Secretary of the Treasury, in concert with
			 the Commissioner of the Internal Revenue and others as necessary, at least 6
			 months before January 2009, and
					(B)the inclusion of
			 such a notice in the instruction material for any Federal income tax
			 return.
					(b)Establishment
			 of designated account programThe Secretary of the Treasury shall
			 develop, in consultation with the Federal Management System, a program to
			 minimize the delivery of non-electronic Federal income tax refunds by
			 depositing refunds electronically to an account held by a depository
			 institution. This program shall include—
				(1)provisions for
			 such tax refunds to be deposited into a designated account,
				(2)establishment of
			 account parameters with respect to minimum balance requirements and limitations
			 on overdrafts, overdraft fees, and other requirements,
				(3)establishment of
			 means for the taxpayer to access the account electronically or through a
			 payment card, and
				(4)provisions to
			 allow taxpayers to open an account with their Federal income tax refunds
			 through financial service providers, so long such account is held at a
			 depository institution that is insured under the Federal Deposit Insurance Act
			 (12 U.S.C. 1811 et seq.).
				(c)Effective
			 dateThe notification under subsection (a) and the program under
			 subsection (b) shall be effective with respect to Federal income tax returns
			 for taxable years beginning after December 31, 2008.
			5.Purchase of
			 savings bonds on Federal income tax returns
			(a)Notification of
			 optionThe Commissioner of Internal Revenue shall notify
			 individual taxpayers that they have the option of purchasing United States
			 savings bonds when they file their Federal income tax returns and that they may
			 be eligible for the saver's bonus program under section 3. Such notification
			 shall be included in the instruction material for any Federal income tax
			 return.
			(b)Establishment
			 of savings bond purchase programThe Secretary of the Treasury
			 shall develop, in consultation with a task force, a program for the purchase by
			 individual taxpayers of United States savings bonds on their Federal income tax
			 returns.
			(c)Effective
			 dateThe notification under subsection (a) and the program under
			 subsection (b) shall be effective with respect to Federal income tax returns
			 for taxable years beginning after December 31, 2008.
			
